MINTON, C.J.,
DISSENTING:
University of Louisville Department of Public Safety Officer Jeffery Pearce and Mt. Washington Police Sergeant Stephen Hill were both disciplined by their respective police departments. Pearce’s employment was terminated. Hill was suspended for five days, demoted, and given a shift reassignment.
*762The disciplinary process that culminated in these officers’ punishments originated within their own departments, not by a complaint from a citizen. Following the imposition of their sanctions, both officers filed suit in circuit court alleging that they were entitled to the protections provided in Kentucky Revised Statutes (KRS) 15.520, colloquially referred to as the Police Officer Bill of Rights.
Both circuit courts independently held the statute to be inapplicable because the disciplinary process originated internally and the statute is only applicable when discipline is premised upon a citizen complaint. Each officer appealed and reprised his argument before the Court of Appeals. Separate Court of Appeals panels agreed with the trial courts that KRS 15.520 only applies when disciplinary proceedings are initiated by a citizen complaint; and, therefore, the protections contained in the statute were unavailablé to Pearce and Hill.
I would affirm the decision of the Court of Appeals in both the Pearce and Hill cases. I reach this result because I find that interpreting KRS 15.520 as applicable only to proceedings initiated by citizen complaints is necessary to ensure a harmonious reading of all other relevant, interrelated statutes providing law enforcement officers with protections from arbitrary punishment from their employers.1 In light of this harmonious reading, I find it clear that the legislative intent in passing KRS 15.520 was to provide members of the public with a meaningful course of redress for perceived wrongs against them by police officers. And concomitantly, the legislature provided police officers with additional protections when disciplinary proceedings are instituted against them as a result of this newly-created framework for citizen complaints. I also disagree with the result and statutory interpretation undertaken by the majority. The majority opinion, in my view, focuses too much on the perceived dual, yet independent purposes announced in KRS 15.520(1). And, in reaching this interpretation, I find that the majority interprets the statute’s use of “citizen” and “individual” in such a literal manner that an absurdity results. Most importantly, however, I find that the majority has failed to interpret the statute in light of existing law to give full meaning and effect to all parts of the law.
I. ANALYSIS.
Pearce and Hill both argue that a proper reading of KRS 15.520 requires finding that the legislature intended the statute to provide all police officers with procedural due process rights regardless of the source that initiates the disciplinary or investigative action. By adopting this interpretation, the majority strongly relies on the supposed dual purposes of the statute, asserting that the goals mentioned in KRS 15.520(1) need not be treated as one unified goal operating only in conjunction with one another. Instead, the majority views these goals as providing citizens with an avenue of redress for transgressions against them by police and providing administrative due process rights for police officers as independently served by KRS 15.520. Beyond construing KRS 15.520(1) as having two distinct goals, the majority also focuses on the statute’s use of the *763words “citizen” and “individual” when referring to those whom the statute is intended to provide redress for and whose complaints fall within the purview of the statute. The majority construes these terms to include every possible source from which officer discipline may arise: from private citizen complaints, to complaints lodged by other police officers, to wholly-internal departmental investigations.
The majority’s reading of the statute is reasonable if the statute is simply read in isolation. But more compelling is adherence to the canon of construction in pari materia (“in the same matter”)—the doctrine that supports construing statutes together in a harmonized manner resulting in the effectiveness of all statutes.2 Reading the statute in such a manner as to harmonize it with the remainder of the law dictates an interpretation that KRS 15.520 applies only when a citizen complaint is the source of officer discipline.
The main issue in the Pearce case, and the only issue in the Hill case, is the interpretation of KRS 15.520 and whether the rights contained in that statute apply to all police discipline or only to proceedings arising out of a citizen complaint. Statutory constriction and interpretation is an issue of law that we review de novo.3 As a result, our present interpretation yields no deference to the interpretation of the decisions of the Court of Appeals, although an opinion that is not entitled to any precedential or deferential value may nonetheless be persuasive if logical and well-reasoned.
“[T]he cardinal rule of statutory construction is that the intention of the legislature should be ascertained and given effect.”4 “To determine legislative intent, we look first to the language in the statute, giving the words their plain and ordinary meaning.”5 Only when the plain meaning of the statute’s language is ambiguous do we depart from a strict reliance on the words of the legislature. When such an ambiguity is present, “we look to traditional rules of statutory construction” to assist in determining the intent of the legislature.6 In using these canons on statutory construction, “[w]e presume that the General Assembly intended for the statute to be construed as a whole, for all of its parts to have meaning, and for it to harmonize with related statutes.”7 We are also mindful that we “are to avoid absurd results in construing statutes.”8
A. Statutory Language of KRS 15.520.
With these guiding principles in mind, we must first turn to the text of KRS 15.520. As noted by the majority, the statute is unique in that its first subsection contains a sort of preamble that appears to state the General Assembly’s intention in enacting KRS 15.520. Even more unique is that much of the confusion and ambiguity regarding the interpretation of this statute is rooted in this preamble.
*764Subsection (1) of KRS 15.520 reads as follows:
In order to establish a minimum system of professional conduct of the police officers of local units of government9 of this Commonwealth, the following standards of conduct are stated as the intention of the General Assembly to deal fairly and set administrative due process rights for police officers of the local unit of government and at the same time providing a means for redress by the citizens of the Commonwealth for wrongs allegedly done to them by police officers covered by the section[.]
As previously mentioned, this subsection has been the cause of much of the consternation regarding the proper interpretation of the statute as a whole. And appropriately so, as a majority of the statute, including all of the provisions regarding pre-disciplinary rights and procedures, are subsections falling under this overarching pronouncement of legislative intent.
What is clear is that the legislature intended KRS 15.520 to “set administrative due process rights for police officers of the local unit of government” and “provid[e] a means for redress by the citizens of the Commonwealth for wrongs allegedly done to them by police officers[.]” The confusion, it seems equally clear, stems from the phrase used to adjoin these two stated goals: “at the same time.” The majority asserts that the General Assembly’s use of the conjunctive phrase “at the same time” does not imply any temporal or intentional connection between the two stated goals it connects. On the other hand, University of Louisville and City of Mt. Washington argue, and the Court of Appeals so concluded, that this clause evinces the General Assembly’s intent that both goals be served simultaneously. Because the plain language of the statute is equally susceptible to either reasonable interpretation, the statute is ambiguous; and we must look beyond the plain text to determine the legislature’s true intent.
B. The Legislature has Created a Logical Structure for Providing Police Officers with Varying Levels of Administrative Due Process Rights.
The application of KRS 15.520 aside, the General Assembly has created a logical structure for providing police officers with procedural protections. This comprehensive statutory structure was first enacted long before KRS 15.520 was on the books, and it presents what may fairly be referred to as a sliding scale of procedural protections for officers. This sliding scale, described in greater detail below, is the legislature’s attempt at allowing local units of government to strike a balance between police officers’ need for occupational stability while acknowledging that local units of government have limited resources with which to provide employees with adminis*765trative due process protections. Because of the complexity of this overall framework and the numerous statutes involved, it is helpful to engage in a brief overview of the current state of the statutory law as it pertains to different types of localities.

I. Cities of the First Class.

KRS 90.120 through 90.280 mandates the creation of a civil service board and provides administrative procedures applicable to the discipline of employees of first-class cities. More specifically, KRS 90.190 provides that non-probationary employees, including police officers, can only be punished by “suspension in excess often (10) days, dismissal or demotion[]” after the appointing officer files a written statement detailing the reasons for such discipline with the civil service board.10 Upon receipt of this documentation, the board is required to undertake its own investigation regarding the justification of any punishment in excess of a ten-day suspension.11 The statute further entitles employees subject to the punishment in excess of a ten-day suspension to a “public hearing by the board” in which they are allowed to present evidence on their own behalf.12 Employees are also provided with the right to appeal any detrimental decision of the board.13

2. Cities of the Second and Third Class and Urban-County Governments.

KRS 95.450 provides that members of police departments in second- or third-class cities or urban-county governments may only be “reprimanded, dismissed, suspended or reduced in grade or pay” for “inefficiency, misconduct, insubordination or violation of law or of the rules adopted by the legislative body[.]”14 Further, such discipline may only be meted out after a hearing conducted in accordance with the statutory requirements.15 There is, of course, a statutory exception that allows the appointing authority to suspend an officer, with or without pay, pending the required hearing.16 Lastly, the length and types of permissible punishments are also limited by statute.17

3. Cities of the Fourth and Fifth Class.

Fourth- and fifth-class cities have the option of creating a civil service commission under KRS 95.761.18 When a city exercises this option, KRS 95.765 becomes applicable to those cities and entitles police officers to predisciplinary administrative procedures.19 The statutory language contained in KRS 95.765 closely tracks that contained in KRS 95.450 and provides that police officers may only be “removed from the department or reduced in grade” for “inefficiency, misconduct, insubordination *766or violation of law[ ] or ... rules[.]”20 The statute also provides that the mayor or chief of police may suspend an officer with or without pay, but no further discipline shall be levied until completion of a “trial” as provided in the statute.21

4. Mayor-Council Plan.

Cities operating under the mayor-council plan enjoy decidedly more freedom in disciplining police officers. In this system, the mayor is the sole appointing authority entrusted with the ability to appoint and remove city employees, including police officers.22 The only limitations to the may- or’s v ability to discharge a police officer are “tenure and terms of employment ... protected by statute, ordinance or contract.” 23

5. Deputy Sheriffs.

Like cities of the fourth and fifth class, county governments are given the opportunity to create a deputy-sheriff merit board.24 When a deputy-sheriff merit board is established, the sheriff may terminate a deputy “for any cause which will promote the efficiency of the department.”25 But every “dismissal, suspension, or reduction made by the sheriff’ is subject to board review upon request of the deputy so disciplined.26 Deputy-sheriff merit boards, when created, are also entrusted with the ability to independently “remove, suspend, lay off or discipline” any deputy subject to their control after “reasonable notice ... and after a complete public hearing” in which the accused deputy has the right to be represented by counsel, present evidence on his behalf, and confront all witnesses against him.27 When a county declines to create a deputy-sheriff merit board, the sheriff may terminate a deputy’s employment at will.28

6.State University Officers.

Police officers employed by state universities or other public postsecondary education institutions are peace officers who serve at the pleasure of the institution’s governing board.29 There is no statutory alternative that provides a mechanism for granting state university officers administrative protections.
C. Reading KRS 15.520 to Exist Harmoniously Within this Existing Statutory Framework Yields the Conclusion that KRS 15.520 was Only Intended to Apply Where Discipline was Precipitated Upon a Citizen Complaint.
Even this cursory view makes it clear that the General Assembly has created an expansive framework for providing police officers with administrative protections. It is strikingly apparent that this framework did not arise in an irrational way. The legislature took care to tailor the protections provided in this reasoned manner to allow police officers procedural rights in the context of the type and size of city by which they are employed. This sliding scale of administrative due process rights was seemingly created based on the real*767ization that larger municipalities employing larger forces require more complex administrative machinery than smaller cities and towns.
The interpretation of KRS 15.520 reached by the majority creates a conflict between KRS 15.520 and the multitude of statutes that combine to form the existing statutory structure outlined above. The majority’s interpretation requires all police departments receiving funds under KLEFP30 to provide their officers with the highest level of administrative due process required by KRS 15.520, regardless of the city’s size. This effectively removes the most prominent element of the current statutory scheme: the legislature’s acknowledgement that not all local units of government across the Commonwealth are capable of providing extensive administrative processes. The majority’s interpretation also precludes local governments from taking advantage of many of the options that are provided in the existing statutory plan, most notably the ability to create officer review boards to provide officers with additional protections.31 These optional enactments buttress the General Assembly’s sliding scale of required administrative protections by providing a statutory structure that allows communities capable of providing their officers with greater process to do so in an organized fashion. Interpreting statutes to create these conflicts belies this Court’s duty to “harmonize the interpretation of the law so as to give effect to both ... statutes if possible.”32
The presumption that the legislature knows and understands the existing laws when enacting or amending a statute adds to my hesitation to endorse an interpretation that creates a statutory conflict.33
Interpreting KRS 15.520 as the majority has creates such a grave conflict between the statute and the existing statutory scheme, which the legislature is presumed to have understood when enacting KRS 15.520, gives rise to the issue of repeal by implication. This Court has previously recognized that an older statute may be implicitly repealed by a later enactment when the statutes are conflicting and no other reasonable interpretation exists.34 This type of repeal is disfavored by courts because we presume that if the legislature intends to repeal an existing statute by enacting a conflicting statute, it will express its intent with such clarity that no doubt remains about its intention to do so.35
I cannot construe KRS 15.520 in such a way that would require a finding that the General Assembly intended to create such a sweeping conflict with the existing statutory pattern to render that pattern inoperative. As a result, I am compelled to conclude that KRS 15.520 was intended to supplement the rights of the existing statutory scheme by providing officers additional protections when disciplinary action *768is instigated by a citizen’s complaint. So I must conclude that the General Assembly’s use of the phrase “at the same time” to conjoin the goals announced in KRS 15.520(1) conveys the legislature’s intention that the goals only be carried out simultaneously.
The majority challenges the need to harmonize the preexisting statutory scheme with KRS 15.520 by claiming there is no dissonance and that KRS 15.520 “may easily be overlain onto the existing statutory structure without disturbing the processes provided therein.” The majority does not provide any support for this assertion, nor does it explain how its interpretation of KRS 15.520 may be applied to complement the framework chronicled above.
When interpreted as the majority holds, KRS 15.520 becomes the ultimate authority concerning the administrative due process police officers are entitled to when subjected to discipline. The statutes and procedures that are described above as creating an extensive sliding scale of administrative process becomes subordinate to the authority of KRS 15.520, rendering them wholly inapplicable and, thus, superfluous. As shown above, an interpretation of statutory law that renders portions of law nugatory is contrary to our canons of statutory interpretation, and borders upon repeal by implication, which is disfavored.
The majority also argues that if a conflict is found to exist, its interpretation of KRS 15.520 should “supersede and supplant” the conflicting provisions because it is the “more specific and later-enacted statute.” Although deferring to the more specific and later-enacted statute is a common statutory construction technique, as KRS 15.520 is interpreted by the majority, the statute is neither more specific nor later enacted.
First, if KRS 15.520 applies to all police-officer discipline as the majority holds, it is no more specific than the statutory scheme we explain above. All the statutes we harmonize with KRS 15.520 explicitly provide police officers administrative process rights, and some do so exclusively. A single statute that provides police officers with these rights is not more specific than a detailed statutory framework providing the same throughout varying levels of municipal government.
Second, KRS 15.520 is no longer the most recently passed statute pertaining to the due process rights of police officers. Since KRS 15.520 has taken effect, the legislature has amended a portion of the statutes that create the framework we harmonize above.36 But these amendments do not affect the level of administrative due process rights granted to police officers in those statutes. We assume the legislature understands the law when passing or amending laws, so the legislature’s amendments, without repealing the portions pertaining to the administrative rights of police officers, serves to reaffirm the continued viability of those sections, further reinforcing our obligation to ensure their continued applicability by construing conflicting statutes, such as KRS 15.520, harmoniously, if possible.
The majority also misconstrues my argument regarding the sliding scale of administrative protections outlined in the existing statutory framework. The majority charges I would hold the application of the due process rights outlined in KRS 15.520 would vary even when discipline is initiated as the result of a citizen complaint. This is incorrect. I never purport to advocate for varying levels of due process to apply when a citizen complaint triggers KRS 15.520. To the contrary, I would *769construe KRS 15.520 as creating a universal standard for police-officer due process initiated by citizen complaint. Contrary to the majority, however, I construe KRS 15.520 as being limited to citizen-complaint-initiated discipline in order to preserve the existing statutory scheme that provides varying levels of procedure for internally-initiated discipline in different sized local governments.
D. The Plain Language of KRS 15.520 Supports this Interpretation.
The plain language of the statute, beyond the preamble already discussed, also supports interpreting the statute as applying only when triggered by a citizen’s complaint. The provision that most clearly evinces the General Assembly’s intent to apply KRS 15.520 only in the context of citizen complaints states that the outlined procedure does not “preclude a department from investigating and charging an officer both criminally and administratively.” 37
We search in vain for a purpose of the language expressly permitting departmental administrative investigations and charges if the statute was intended to apply to all instances of police officer discipline. Just as we are required to provide harmonious interplay between statutes, we are similarly required to give effect to all statements of the legislature and not presume any word to be meaningless.38 In order for this explicit grant of authority allowing departments to undertake administrative investigations and prefer charges outside the procedural confines of KRS 15.520 to have any force,- the statute must be construed as applying in only that limited subset of officer-discipline cases spurred by a citizen complaint.
Pearce and Hill argue that a plain reading of section (l)(h)3 provides evidence that the legislature intended KRS 15.520 to apply in all administrative disciplinary proceedings. This section reads: “If any hearing is based upon a complaint of an individual, the individual shall be notified to appear at the time and place of the hearing by certified mail, return receipt requested[.]”39 The Appellants argue that the leading language, “[i]f any hearing is based upon a complaint of an individual,” assumes that hearings covered by the statute may be based upon sources other than individual complaints; and it is, therefore, implied that the statute is meant to apply to intradepartmental disciplinary proceedings, as well. Although a purely textual analysis of this language does insinuate the interpretation suggested by Pearce and Hill, it fails to consider the role KRS 15.520(l)(a)3 plays in this scenario.
Under KRS 15.520(l)(a)3, if an individual refuses to make his complaint under oath or in the form of a sworn affidavit as required by KRS 15.520(l)(a)l-2, charges may only be brought upon the completion of a departmental investigation that yields independent substantiation of the complaining individual’s unsworn claims. When this procedure culminates in a disciplinary hearing, the resulting hearing is not based upon an individual’s complaint but, instead, upon the result of the departmental investigation, albeit one triggered by an individual’s complaint.
When reading KRS 15.520 as a whole and giving, operation to all subsections, it becomes clear that the door opened by the language in KRS 15.520(l)(h)3 that allows *770the inference that the statutory protections were intended to apply to all disciplinary proceedings is ultimately shut by the procedure outlined in KRS 15.520(l)(a)3 that requires departments to substantiate independently any unsworn citizen complaints. Since this unifying reading of KRS 15.520(l)(h)3 and (l)(a)3 gives purpose to the otherwise vague leading language contained in subsection (l)(h)3, an inference that the statute contemplates its applicability in all disciplinary proceedings is no longer mandated or even appropriate.
Further, this statutory acknowledgement that not all complaints may come from individuals undercuts the logic employed by the majority in concluding that the reference to complaints from “individuals” in KRS 15.520(l)(a) evinces a legislative intent that KRS 15.520 is applicable to all police-officer disciplinary matters. The majority reasons that because KRS 15.520(l)(a) does not draw any distinction between complaints initiated by citizens and those coming from within a police department, the legislature intended the protections contained in KRS 15.520 to be equally applicable in all disciplinary scenarios because the complaint is nonetheless filed by an individual.
In my view, this reasoning is not entitled to the force given it by the majority because it fails to consider an entire subset of potential complaints— those stemming from institutional investigations. One may argue that the results of such institutional bodies undertaking intradepartmental investigations must nonetheless yield a complaint from an individual, but to do so would do violence to the ordinary use of the word individual, which is defined as “a particular being or thing as distinguished from a class, species, or collection.”40 That KRS 15.520(l)(h)3 and (l)(a)3 acknowledge the existence of complaints stemming from sources other than individuals and also provide limited circumstances in which institutionally substantiated complaints come within the scope of KRS 15.520, leads to the conclusion that the legislature did not intend KRS 15.520’s administrative due process protections to have universal applicability in police discipline proceedings.
In a similar vein, I also find the majority’s interpretation of the legislature’s use of citizen to be too literal. As further support for its argument that all complaints against police officers were intended to fall within the purview of KRS 15.520, the majority revisits the language in the preamble. It seizes upon the language that the statute intends to provide “a means for redress by the citizens of the Commonwealth for wrongs allegedly done to them by police officers[.]”41 The majority again reasons that when the word citizens is given its plain meaning, it refers to civilians, or members of the general public, with as much force as it does police officers. As a result, the majority concludes that there is no practical difference between a civilian’s unlawful-use-of-force complaint and an officer’s sexual-harassment complaint against a co-worker.
Although a literal definition of citizen would clearly encompass both civilians and police officers, I think that the majority’s reasoning was led astray by focusing on only one word of the above-quoted clause. When the General Assembly announced its intent to create “a means for redress by the citizens of the Commonwealth for wrongs allegedly done to them by police *771officers,”42 there is necessarily an implicit divide between citizens and police officers. Yes, most, if not all, police officers serving communities across the Commonwealth will also be citizens; but KRS 15.520(1), when read as a whole, evinces the General Assembly’s intent to protect civilians against transgressions by police officers, not to afford officers redress against their co-workers. It is disingenuous to interpret KRS 15.520(l)’s use of citizens as not including an inherent and practical distinction between citizens and police officers in this context.
Not only does a plain reading of the language in KRS 15.520 make this intended distinction apparent, logic and reason further dictate that the General Assembly intended to differentiate grievances by citizens and police officers. As acknowledged by the Fraternal Order of Police, the visibility of police officers in communities renders “police officers vulnerable to false accusations from the criminal element and others in society whose sole motivation in making these allegations is to disrupt law enforcement activities.”43 This often contentious relationship between police officers and the citizens they serve provides the logical underpinning for the legislature’s intention in enacting KRS 15.520 to provide officers with additional administrative due-process protections that they otherwise may not be entitled to when allegations of misconduct are levied against them by citizens.
Indeed, when complaints against police officers are initiated internally, either by a fellow police officer or as a result of an institutional investigation, a certain level of integrity is presumed; and there is no longer the same level of emotion and vitriol that is present in officer-civilian relations. As a result of the integrity with which we rely upon our police force to uphold, officers that are internally charged with wrongful conduct are less susceptible to groundless claims driven by emotion than their counterparts that come under fire from the public.
Further, the majority’s assumption that this inequitable treatment of misconduct allegations premised on the source the complaint is received from will lead police departments to manipulate the source from which they receive the initial complaint in order to escape from the due-process requirements contained in KRS 15.520 is unfounded. If we succumb to this assumption that police departments cannot be trusted to adhere to the requirements of a, statute intended to protect their officers from an unjust action, then there is a fundamental flaw in the police system that must be addressed immediately. I cannot agree with reasoning that is grounded in supposing that police departments will actively attempt to manipulate the law.
E. Existing Case Law and Legislative Activity Also Support this Interpretation.
The only previous opportunity that this Court has had to construe KRS 15.520 occurred in City of Munfordville v. Sheldon.44 The ultimate holding in that case is *772consistent with the interpretation I reach today. In Sheldon, the Mayor of Munford-ville received a citizen’s complaint taking issue with the manner in which the police chief investigated the robbery of his business.45. Although the citizen’s complaint was properly filed with the city council, the mayor summarily terminated the chiefs employment without providing a reason.46 The aggrieved chief filed suit claiming he was entitled to the procedures established by KRS 15.520.47
In holding that the chief was entitled to KRS 15.520 protections, the Court expressly held that it was not construing the statute so broadly as to render statutory provisions granting the mayor discretion to terminate officers at will as superfluous.48 Instead, the Court’s narrow reading of KRS 15.520 “merely forbids a mayor or other local executive authority from receiving a citizen’s complaint against a police officer, then firing the officer based on that complaint, without ever affording the officer a right to publicly defend against the complaint as required by KRS 15.520.”49 The Sheldon Court chose its words carefully in announcing this holding as it made clear to state that KRS 15.520 was implicated because of the citizen complaint, not because the termination was admittedly “for-cause.”50 Contrary to the majority’s reading of Sheldon, its use of the word merely in its holding was intended to limit the holding to prevent encroachment of the mayor’s discretionary power to terminate at-will police officers absent a citizen complaint. It was not intended as a limitation on the scope of the Court’s interpretation of KRS 15.520, as the majority posits.
It also cannot go unnoticed that an amendment was recently proposed in the General Assembly that would expressly expand the scope of KRS 15.520 to include intradepartmental disciplinary matters. There are, however, a myriad of reasons that a proposed amendment may not succeed, from legislative fear of political backlash to the legislature’s belief that the statute at issue is already broad enough to include the proposed amendment. As the majority correctly notes, we are typically not interested in divining the legislature’s intent in failing to pass an amendment; but, in this instance, I feel that the General Assembly’s failure to enact the amendment sheds considerable light on the original legislative intent in passing KRS 15.520.
The proposed amendment, Senate Bill 169, arose on the heels of the Court of Appeals opinions in both Pearce and Hill holding that KRS 15.520 is only applicable when triggered by a citizen complaint. Not only do we presume that the legislature knew of the import of these decisions, the Legislative Research Commission’s Fiscal Impact Estimate flatly states that SB 169’s purpose “is to extend procedural due process rights to police officers in intradepartmental disciplinary actions.”51 The LRC further explained that “[sjeveral” courts had construed KRS 15.520 to be inapplicable in purely intradepartmental matters, even going so far as to cite the Court of Appeals opinion in Hill.
*773Although courts can never clearly understand all of the potential reasons behind the legislature’s failure to enact a statute or amendment, I find it persuasive evidence of the legislature’s original intent in passing a statute when there is evidence that the General Assembly was provided the prevailing interpretation of a statute and nonetheless declines to enact an amendment. While this type of evidence is admittedly not dispositive, it cannot be overlooked.
Based on the foregoing, I find no error in interpretation by the Court of Appeals of KRS 15.520. As such, I would affirm the Court of Appeals on this issue.
Abramson and Cunningham, JJ., join.

. See, e.g., KRS 90.190 (pertaining to cities of the first class); KRS 95.450 (pertaining to second- and third-class cities and urban-county governments); KRS 95.765 (pertaining to cities of the fourth and fifth class that have adopted a civil service commission); KRS 83A. 130(9) (pertaining to cities operating under the mayor-council plan); KRS 70.030 (pertaining to deputy sheriffs in absence of a deputy sheriff merit board); and KRS 164.950 (pertaining to state university police officers).


. Econ. Optical Co. v. Ky. Bd. of Optometric Exam’s, 310 S.W.2d 783, 784 (Ky.1958).


. Jefferson Cnty. Bd. of Educ. v. Fell, 391 S.W.3d 713, 718 (Ky.2012).


. MPM Fin. Group, Inc. v. Morton, 289 S.W.3d 193, 197 (Ky.2009); see also KRS 446.080(1).


. Richardson v. Louisville/Jefferson Cnty. Metro Gov’t, 260 S.W.3d 777, 779 (Ky.2008).


. Morton, 289 S.W.3d at 198.


. Shawnee Telecom Res. v. Brown, 354 S.W.3d 542, 551 (Ky.2011).


. Winebrenner v. Dorten, 825 S.W.2d 836, 837 (Ky.1991) (citing George v. Alcoholic Beverage Control Bd., 421 S.W.2d 569, 571 (Ky.1967)).


. At first blush, it may not appear as though the University of Louisville and other similarly-situated state universities come within the scope of KRS 15.520 because they do not appear to be "local units of government." KRS 15.420, however, defines local unit of government to expressly include “state or public universities].” KRS 15.420(1). By its own terms, KRS 15.420 only applies to KRS 15.410-510, the statutes governing the Kentucky law enforcement foundation program fund (KLEFP). Participation in KLEFP is a prerequisite for application of KRS 15.520, KRS 15.520(4) ("The provisions of this section shall apply only to police officers of local units of government who receive funds pursuant to KRS 15.410 thorough 15.992.”); and, therefore, I find that the General Assembly intended KRS 15.520 to apply to all police departments receiving 'KLEFP funds. As a result, I find that applying the definition of local unit of government contained in KRS 15.420(1) to be the most reasonable definition to apply to the phrase "local unit of government” as utilized in KRS 15.520.


.KRS 90.190(1).


. KRS 90.190(2).


. KRS 90.190(1).


. KRS 90.190(3).


. KRS 95.450(1).


. id.


. KRS 95.450(5).


. KRS 95.450(6) ("The legislative body shall fix the punishment of a member of the police ... by a reprimand, suspension for any length of time not to exceed six (6) months, by reducing the grade if the accused is an officer, or by combining any two (2) or more of those punishments, or by dismissal from the service.").


. KRS 95.761(1) ("Any city of the fourth or fifth class ... may by ordinance create a civil service commission^]”).


. KRS 95.765; see also City of Pikeville v. May, 374 S.W.2d 843, 844 (Ky.1964) (holding that KRS 95.765 only applies when the city has adopted a civil service commission).


. KRS 95.765(1)


. KRS 95.765(2).


. KRS 83A. 130(9).


. Id.


. KRS 70.260.


. KRS 70.270(1).


. KRS 70.270(2).


. KRS 70.273(1).


. KRS 70.030(1).


. KRS 164.950.


. See KRS 15.520(4).


. See, e.g., KRS 95.761(1) ("Any city of the fourth or fifth class ... may by ordinance create a civil service commission....”); KRS 70.260(1) ("The primary legislative body of each county may enact an ordinance creating a deputy sheriff merit board....”).


. Ledford v. Faulkner, 661 S.W.2d 475, 476 (Ky.1983).


. St. Clair v. Commonwealth, 140 S.W.3d 510, 570 (Ky.2004).


. Osborne v. Commonwealth, 185 S.W.3d 645, 649 (Ky.2006) ("In short, courts must use repeal by implication as a last resort when the repugnancy of the conflict can admit no other reasonable construction.”).


. Id. (citing Tipton v. Brown, 277 Ky. 625, 126 S.W.2d 1067 (1939)).


. KRS 95.450; KRS 95.761; KRS 164.950.


. KRS 15.520(1)(a)4


. Brooks v. Meyers, 279 S.W.2d 764, 766 (Ky.1955).


. KRS 15.520(l)(h)3.


. Merriam-Webster’s Collegiate Dictionary, 10th ed., p. 592.


. KRS 15.520(1).


. KRS 15.520(1).


. Due Process Rights for Law Enforcement Officers, Fraternal Order of Police, http://fop. net/legislative/issues/leobr/index.shtml (last visited April 2, 2014).


. 977 S.W.2d 497 (Ky.1998). Although the statute has been cited by this Court in two other instances, City of Louisville By and Through Kuster v. Milligan, 798 S.W.2d 454 (Ky.1990); Brown v. Jefferson Cnty. Police Merit Bd„ 751 S.W.2d 23 (Ky.1988), the construction and application of KRS 15.520 were not in issue in those cases.


. 977 S.W.2d at 497.


. Id.


. Id..


. Id. at 499.



.Id.



. See id.


. Ky. Legislative Research Comm'n, Local Mandate Fiscal Impact Estimate, SB 169, available at http://www.lrc.ky.gOv/record/12rs/SB 169/ LM.doc (last visited April 2, 2014).